226 F.2d 268
96 U.S.App.D.C. 366
Edith WESTON, Administratrix of the Estate of Saunders F.Weston, Appellant,v.DISTRICT OF COLUMBIA, Appellee.
No. 12547.
United States Court of Appeals District of Columbia Circuit.
Argued May 16, 1955.Decided July 21, 1955.

Mr.  John G. Saul, Washington, D.C., for appellant.
Mr. Milton D. Korman, Asst. Corp. Counsel, with whom Mr. Vernon E. West, Corp. Counsel, Mr. Chester H. Gray, Principal Asst. Corp. Counsel, and Messrs. Harry L. Walker and Lyman J. Umstead, Asst. Corp. Counsel, were on the brief, for appellee.
[96 U.S.App.D.C. 367] Before PRETTYMAN, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Saunders F. Weston filed a civil action in the District Court against the District of Columbia, a Municipal Corporation, for injuries sustained by him as a patient at the Gallinger Municipal Hospital (now the District of Columbia General Hospital).  Weston died, and his surviving spouse, our appellant, as administratrix of his estate, was substituted as plaintiff.  The District moved to dismiss, on the ground that the complaint failed to state a claim upon which relief could be granted, and the District Court granted the motion.


2
This appeal is governed by Calomeris v. District of Columbia, decided today.1


3
Affirmed.



1
 D.C.Cir., 1955, 96 U.S.App.D.C.  ,  226 F.2d 266